DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 been entered.

Response to Amendment
The amendment of 01/03/2022 has been entered.
Disposition of claims: 
Claims 2-3, 5-7, 11-15, and 27 have been canceled.
Claims 29-36 have been added.
Claims 1, 4, 8-10, 16-26, 28-36 are pending.
Claims 8-9, 16, 18, and 21 have been withdrawn.
Claims 1, 17, and 19-20 have been amended.
The amendments of claim 19 have overcome the rejections of claim 19 under 35 U.S.C. 112(b) and 112(d) set forth in the last Office Action. The rejections have been withdrawn.
The amendments to claims 1, 17, and 19-20 have overcome the rejections of claims 1, 4, 6-7, 10, 15, 17, 19-20, 22-26, and 28 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0077416 A1, hereafter Kim), as evidenced by Merriam-Webster dictionary (the definition of equipment is referred to, https://www.merriam-webster.com/dictionary/equipment) set forth in the last Office Action. The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the section titled “The rejection under 35 USC 103 over Kim as evidenced by Merriam-Webster dictionary” of pages 22-28 of the reply filed 01/03/2022 regarding the rejections of claims 1, 4, 6-7, 10, 15, 17, 19-20, and 22-26 under 35 U.S.C. 103 over Kim/Merriam-Webster dictionary set forth in the Office Action of 8/31/2021 have been considered. 
Applicant argues that the only date upon which prior art could be applicable of the reference by Kim is the PCT filing date of Kim (i.e., March 18, 2015), wherein Z is N-L4-Rb, 0, S, C-L4-RcRd, or Si-L4-ReRf (the last paragraph of page 22 of Applicant’s Remarks of 01/03/2022). 
The Examiner admits that the priority of the cited reference of Kim is made by the Korean Application no. 10-2014-0086108 with the filing date of 07/09/2014, wherein Kim discloses five different options to choose as Z in Formula 1 (i.e. N-L4-Rb, O, S, C-L4-RcRd, or Si-L4-ReRf
Applicant further argues that USPTO is using erroneous “corresponding” text in supporting the rejection, and the rejection should be withdrawn (the first paragraph of page 23 of the Remarks).
As outlined above, there are five different options as Z of Formula 1 of Kim in the priority document of Kim (Korean Application no. 10-2014-0086108). However, even if there are five options to choose rather than three options (i.e. the Examiner recited there are three options as Z; see paragraphs 55-56 of the Final Rejection Office Action 8/31/2021), it is still obvious for an ordinary skill in the art to arrive at the claimed compound through a simple modification of the disclosure of Kim (i.e. Compound A-69 or A-53).
Kim discloses five different options (N-L4-Rb, O, S, C-L4-RcRd, or Si-L4-ReRf) to be selected at Z of Formula 1 of Kim, selecting two out of five would be still obvious try for an ordinary skill in the art. 
Regardless of three options or five options, the rationale to select O or S from a finite number of identified predictable solutions with a reasonable expectation of success is still valid. See MPEP 2143(I)(E). Furthermore, regardless of three options or five options, the rationale of simple substitution of the moiety corresponding to the N-L4-Rb of Compound A-53 (i.e. phenyl-substituted N) with O or S is still valid. See MPEP 2143(I)(B).
For at least this reason, the applicant’s argument is not found to be persuasive. The Examiner updates the rejections using the prior art, Korean Application no. 10-2014-0086108 in this Office Action.
Applicant argues that the Examiner refers to compound A-69 and A-53. No specific rationale for selecting these two compound from among all the compound disclosed in Kim. Applicant further argues that considering possible options of Ra (see for example paragraph 
Respectfully, the Examiner does not agree.
Both Compounds A-69 and A-53 are specific example compounds represented by the general Formula 1 of Kim, wherein the variables X1-X10 are specifically exemplified. The selection of any one of those compounds from the finite number of exemplified compounds would have been one from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). 
Furthermore, the compounds were selected because the structure of each of the compound is substantially similar to the claimed compound represented by formulas (IIb) or (IIc) of the instant claim 1. 
Reconstruction of the compound for rejection from the prior arts essentially has basis on hindsight reasoning. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant further argues that the number of options are essentially an infinite number of possibilities and there is no motivation to filter though these options (paragraph 4 of page 23).
The Examiner does not agree.
Kim provides specific examples, Compounds A-69 and A-53, wherein X1 through X10 are identified. An ordinary skill in the art would not need to separately choose each variable X1 
As outlined above, it would have been obvious to substitute the moiety corresponding to the N-L4-Rb at the Z position of Formula 1 of Kim (i.e. phenyl-substituted N) with the other option provided by Kim (i.e. O or S) would have been obvious.
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that Kim does not contain an enabling disclosure for the compounds of formula (IIb) and (IIc). (paragraph 3 of page 24 through paragraph 1 of page 28).
Respectfully, the Examiner does not agree.
A reference is presumed operable until applicant provides facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). Therefore, applicant must provide evidence showing that a process for making was not known at the time of the invention. MPEP 2121.02(I)
When a prior art reference merely discloses the structure of the claimed compound, evidence showing that attempts to prepare that compound were unsuccessful before the date of invention will be adequate to show inoperability. In re Wiggins, 488 F.2d 538, 179 USPQ 421 (CCPA 1973). However, the fact that an author of a publication did not attempt to make the compound disclosed, without more, will not overcome a rejection based on that publication. In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985) (In this case, the examiner had made a rejection under pre-AIA  35 U.S.C. 102(b)  over a publication, which disclosed the claimed compound, in combination with two patents teaching a general process of making the particular class of compounds. The applicant submitted an affidavit stating that the authors of the 
It appears that no affidavit has been filed to provide evidence showing that a process for enabling the compound of Formula (IIb) or (IIc) was not known at the time of the invention; thus, the disclosure by Kim is presumed enabled.
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that Kim does not disclose a general synthesis for the compounds of formula 1 of the instant claim (last paragraph of page 22). Applicant further argues that there is no disclosure in Kim how to prepare such compounds (the 3rd paragraph of page 26).
The Examiner does not agree.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. preparation of compound of formula 1) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s election made on 12/22/2020 are directed to a compound, an electronic device comprising the compound, and an electronic equipment comprising the electronic device, which reads on the original claims 1-20, 22-26, and 28. 
Preparation (i.e. synthesis method) of the claimed compound which is directed to claim 21 which is “non-elected species”. No rejection has been made to the claim 21. 
For at least this reason, the applicant’s argument is not found to be persuasive.

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-20, 22-26, and 28, drawn to a compound, an electronic device comprising the compound, and an electronic equipment comprising the electronic device); Species (A) (X1 and X3 are N, and X2 and X4-X10 are each CR); and Species (B) (R1-R3: not required as X1-X3 is N, R2: B3) formula (XII), and R4-R10: B1)) in the reply filed on 12/22/2020 is acknowledged.  
Claims 3, 8-9, 16, 18, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. 

Claim Objections
Claims 1, 24, and 26 are objected to because of the following informalities: 
In claim 1, the variables p, q, r, D, E, and R15-R27 are recited twice (one on pages 3-4 and the other on pages 8-10). It appears that they are identical. It is advised to remove one of two copies for each variable.
In claim 1, Applicant recites “D is … -0-, …” It should be “D is … -O-, …”
In claim 24, Applicant recites “The electronic device-according to claim 22”. It is advised to amend to “The electronic device according to claim 22”.
In claim 26, Applicant recites “An emitting layer-comprising”. It is advised to amend to “An emitting layer comprising”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 8-10, and 16-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recite “o is independently of each other 1 (narrow range), …, o is 0 or 1 (broad range), …”
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
It is unclear whether o is required to be 1 or can be 0 or 1.
For the purpose of prosecution, the Examiner interprets the limitation to mean that “o is independently of each other 0 or 1”.
Regarding claims 4, 8-10, and 16-28, claims 4, 8-10, and 16-28 are rejected due to the dependency from claim 1.

Claims 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17 and 19, Applicant recite “The compound according to claim 15 …”; however, claim 15 has been cancelled. It is unclear which compound is referred to.
For the purpose of prosecution, the limitation is interpreted to mean “The compound according to claim 1 …”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 10, 17, 19, 22-26, and 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0077416 A1, site translation is applied based on the priority document, Korean Application 10-2014-0086108, hereafter Kim ‘416), as evidenced by Merriam-Webster dictionary (the definition of equipment is referred to, https://www.merriam-webster.com/dictionary/equipment).
Regarding claims 1, 4, 10, 17, and 19, Kim ‘416 discloses a compound having a general structure of Chemical Formula 1 ([039]).

    PNG
    media_image1.png
    166
    545
    media_image1.png
    Greyscale

Wherein X1 to X10 can be N, C or CRa; Z can be N-L4-Rb, O, S, C-L4-RcRd, or Si-L4-ReRf; L1 to L4 can be a single bond; a substituted or unsubstituted C6 to C30 arylene group or a substituted or unsubstituted C3 to C30 heterocyclic group; R1 to R3 and Ra to Rf can be hydrogen, a substituted or unsubstituted C1 to C30 alkyl group, a substituted or unsubstituted C6 
Kim ‘416 exemplifies Compounds A-101 of the subspecies of Chemical Formula 1 ([065]).

    PNG
    media_image2.png
    270
    596
    media_image2.png
    Greyscale

Kim ‘416 discloses an organic electroluminescence device (“organic light emitting diode”; “Example 6” in [112]-[118]) comprising an anode (ITO), a hole transport layer (NPB), an emitting layer (Compound A-105 as a host and (piq)2Ir(acac) as a phosphorescent dopant), an electron transport layer (Alq3), and a cathode (Al).
Kim ‘416 teaches that the compound of the invention can be used as a host material of the emitting layer (“emission layer” in [070]).
Kim ‘416 teaches that the organic electroluminescent device of the invention can be applied to an electronic equipment (“organic light emitting diode (OLED) display” in [083]).
The Compound A-101 of Kim ‘416 does not read on Applicant’s formulas (IIb) or (IIc) of claim 1 because the variable Z of Kim ‘416’s Chemical Formula 1 is represented by N-L4-Rb
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound A-101 of Kim ‘416 by substituting the phenyl substituted nitrogen atom (i.e. the part corresponding to N-L4-Rb of Chemical Formula 1 of Kim ‘416) with O or S, as taught by Kim ‘416.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, O, S, and N-L4-Rb are alternative options at the position Z of the Chemical Formula 1 of Kim ‘416; thus, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). There are only five different options to choose as Z of Chemical Formula 1 (i.e. N-L4-Rb, O, S, C-L4-RcRd, or Si-L4-ReRf) at the position Z of the Chemical Formula 1. Two of five options read on the limitation of the instant claim 1. The selection of O or S would have been one from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The resultant compound has the following structure.

    PNG
    media_image3.png
    268
    638
    media_image3.png
    Greyscale

The Compound taught by Kim ‘416 has identical structure as Applicant’s formula (IIb) or (IIc), wherein X2-X10 are each CH; R2 is Formula (XXI) wherein A1 is CR62; A2 is CR63; A3 is CR64; A4 is CR65; B1 is CR66; B2 is CR67; B3 is CR68; and B4 is CR69; Y1 is NR70; R64-R65 and R66-R69 are each H; R62 and R63 are each -NR17R18 and a C6-C60 aryl group (phenyl); R17 and R18 are each H and a C6-C18 aryl group (phenyl); R62 and R63 at adjacent carbon atoms, together form at least one C2-C18 heteroaryl ring or ring system (pyrrole); R70 is a direct bond, meeting all the limitations of claims 1, 4, 17, and 19.
The Compound taught by Kim ‘416, wherein the substituent connecting general formula (XXI) to general formula (IIb) or (IIc) is a direct bond. 
None of claims 1 and 10 requires the substituent connecting general formula (XXI) to general formula (IIb) or (IIc) to be -(M)m-.
m and M do not occur in the Compound taught by Kim ‘416, because the substituent connecting general formula (XXI) to general formula (IIb) or (IIc) is a direct bond. None of claims 1 and 10 requires the substituent connecting general formula (XXI) to general formula (IIb) or (IIc) to be -(M)m-. That is, when the substituent connecting general formula (XXI) to general formula (IIb) or (IIc) is a direct bond, m and M are not present. The limitation of claim 10 met in the case that the substituent connecting general formula (XXI) to general formula (IIb) or (IIc) is a direct bond. Therefore, Compound taught by Kim ‘416 read on all the limitations of claim 10.
Regarding claim 10, the Compound taught by Kim ‘416 reads on all the limitations of claim 1 as outlined above. 
The linker group corresponding to the L1 of the Compound taught by Kim ‘416 is a single bond; however, Kim ‘416 does teach that L1 can be a substituted or unsubstituted C6 to C30 1 is a divalent phenyl group.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound taught by Kim ‘416 by substituting the single bond between the pyrimidine and the N of the carbazole with an unsubstituted phenylene, as taught by Kim ‘416.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Both a single bond and an unsubstituted phenylene at the position L1 of the compounds of Kim ‘416 are alternative options. The substitution of a single bond with an unsubstituted phenylene would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting diode.
The resultant compound has the following structure.

    PNG
    media_image4.png
    303
    551
    media_image4.png
    Greyscale

The Compound taught by Kim ‘416 has identical structure as Applicant’s formula (IIb) or (IIc), wherein X2-X10 are each CH; R2 is Formula (XXI) wherein A1 is CR62; A2 is CR63; A3 is CR64; A4 is CR65; B1 is CR66; B2 is CR67; B3 is CR68; and B4 is CR69; Y1 is NR70; R64-R65 and R66-R69 are each H; R62 and R63 are each -NR17R18 and a C6-C60 aryl group (phenyl); R17 and R18 are each H and a C6-C18 aryl group (phenyl); R62 and R63 at adjacent carbon atoms, together form at least one C2-C18 heteroaryl ring or ring system (pyrrole); R70 is interrupted by a group of formula –(M)m-; m is 1; M is a C6-C40 arylene group (phenylene), meeting all the limitations of claim 10.
Regarding claims 22-24, 26, and 28, the Compound taught by Kim ‘416 reads on all the features of claim 1, as outlined above.
Kim ‘416 discloses an organic electroluminescence device (“organic light emitting diode”; “Example 6” in [112]-[118]) comprising an anode (ITO), a hole transport layer (NPB), an emitting layer (Compound A-105 as a host and (piq)2Ir(acac) as a phosphorescent dopant), an electron transport layer (Alq3), and a cathode (Al).
Kim ‘416 does not exemplify a specific organic electroluminescence device comprising the Compound taught by Kim ‘416.
However, Kim ‘416 does teach that the compound of the invention can be used as a host material of the emitting layer “emission layer” in [070]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescence device of Kim ‘416 by substituting the host material with the Compound taught by Kim ‘416, as taught by Kim ‘416.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the 
The resultant device comprises an anode (ITO), a hole transport layer (NPB), an emitting layer (the Compound taught by Kim ‘416 as a host and (piq)2Ir(acac) as a phosphorescent dopant), an electron transport layer (Alq3), and a cathode (Al).
The organic electroluminescence device taught by Kim ‘416 is equated with an electronic device, meeting all the limitations of claim 22.
The electronic device (“organic electroluminescence device”) taught by Kim ‘416, wherein the hole transport layer, the emitting layer, and the electron transport layer are organic thin film layers, meeting all the limitations of claim 23.
The electronic device (“organic electroluminescence device”) taught by Kim ‘416, wherein the emitting layer comprises a phosphorescent material ((piq)2Ir(acac), see the structure below), which is an ortho-metallated complex comprising a metal atom of Ir, meeting all the limitations of claim 24.

    PNG
    media_image5.png
    180
    451
    media_image5.png
    Greyscale

The electronic device (“organic electroluminescence device”) taught by Kim ‘416, wherein the emitting layer comprising at least one compound of general formula (IIb) or (IIc) of claim 1 (the Compound taught by Kim ‘416), meeting all the limitations of claim 26.
The electronic device (“organic electroluminescence device”) taught by Kim ‘416, wherein the emitting layer is a material for an organic electroluminescence device comprising at least one compound according to claim 1 (the Compound taught by Kim ‘416), meeting all the limitations of claim 28.
Regarding claim 25, Applicant claims an electronic equipment. 
An equipment is defined by “a set of articles or physical resources serving to equip a person or thing” according to the Merriam-Webster dictionary.
The electronic device (“organic electroluminescence device”) taught by Kim ‘416 is an electronic equipment, because 1) the device is operated by electrons and 2) the device comprises a set of articles (organic compounds and electrodes) serving to equip a thing (“organic light emitting diode (OLED) display” in [083]).
Therefore, the electronic device (“organic electroluminescence device”) taught by Kim ‘416 is an electronic equipment, meeting all the limitations of claim 25.

Claims 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0077416 A1, site translation is applied based on the priority document, Korean Application 10-2014-0086108) as evidenced by Merriam-Webster dictionary (the definition of equipment is referred to, https://www.merriam-webster.com/dictionary/equipment) as applied to claims 1, 4, 10, 17, 19, 22-26, and 28 above, further in view of Jeong et al. (US 2015/0236075 A1, hereafter Jeong).
Regarding claims 29-36, the Compound taught by Kim ‘416 reads on all the features of Formulas (IIb) or (IIc) of claim 1. 
The electronic device (“organic electroluminescence device”) taught by Kim ‘416 comprises an anode (ITO), a hole transport layer (NPB), an emitting layer (the Compound taught by Kim ‘416 as a host and (piq)2Ir(acac) as a phosphorescent dopant), an electron transport layer (Alq3), and a cathode (Al).
The electronic device does not contain Liq in the electron transport layer; however, Kim ‘416 does teach electron injection layer, electron transport layer, or combination thereof can be included in the organic layer ([206]).
Jeong discloses an organic electroluminescence device (“organic light emitting display device” in [009]), wherein the electron transport layer comprises a first electron transport material of Alq3 and a second electron transport material of Liq ([011], [015], [077]).
Jeong teaches that when Liq reacts with Alq3, a molecular orbital of Alq3 has high bond energy so that a new band gap is created and an electron injection barrier is lowered, thereby improving electron transfer efficiency ([078]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the electronic device taught by Kim ‘416 by incorporating Liq into the electron transport layer to make a mixed composition of Alq3 and Liq, as taught by Jeong.
The motivation of doing so would have been to react Alq3 with Liq so that a new band gap is created, an electron injection barrier is lowered, and electron transfer efficiency is improved, based on the teaching of Jeong.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting diode.
The resultant electronic device (“organic electroluminescence device”) comprises an anode (ITO), a hole transport layer (NPB), an emitting layer (the Compound taught by Kim ‘416 as a host and (piq)2Ir(acac) as a phosphorescent dopant), an electron transport layer (Alq3 and Liq), and a cathode (Al).
Kim ‘416 teaches that the device (Example 6 in Table 2) of Kim ‘416 comprising (piq)2Ir(acac) as the phosphorescent dopant emits red light; thus, (piq)2Ir(acac) is equated with a red phosphorescent emitter.
The electronic device (“organic electroluminescence device”) of Kim ‘416 as modified by Jeong is equated with an anode (ITO), a hole transport layer (NPB), an emitting layer (the Compound taught by Kim ‘416 as a host and (piq)2Ir(acac) as a red phosphorescent emitter), an electron transport layer (Alq3 and Liq), and a cathode (Al), wherein the hole transport layer, the emitting layer, and the electron transport layer are organic thin film layers, meeting all the limitations of claims 29-32, and 35-36.
Applicant claims an electronic equipment in claims 33-34.
An equipment is defined by “a set of articles or physical resources serving to equip a person or thing” according to the Merriam-Webster dictionary.
The electronic device (“organic electroluminescence device”) of Kim ‘416 in view of Jeong is an electronic equipment, because 1) the device is operated by electrons and 2) the rd paragraph of page 22).
Therefore, the electronic device (“organic electroluminescence device”) of Kim ‘416 as modified by Jeong is an electronic equipment, meeting all the limitations of claims 33-34.

Claims 1, 4, 10, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0077416 A1, site translation is applied based on the priority document, Korean Application 10-2014-0086108) in view of Kim et al. (“Highly Efficient Bipolar Host Materials with Indenocarbazole and Pyrimidine Moieties for Phosphorescent Green Light-Emitting Diodes” J. Phys. Chem. C, 2014, vol. 118, pages 28757-28763, hereafter Kim ‘2014), as evidenced by Merriam-Webster dictionary (the definition of equipment is referred to, https://www.merriam-webster.com/dictionary/equipment).
Regarding claims 1, 4, 10, 17, and 19-20, Kim ‘416 discloses a compound having a general structure of Chemical Formula 1 ([039]).

    PNG
    media_image6.png
    157
    545
    media_image6.png
    Greyscale

Wherein X1 to X10 can be N, C or CRa; Z can be N-L4-Rb, O, S, C-L4-RcRd, or Si-L4-ReRf; L1 to L4 can be a single bond; a substituted or unsubstituted C6 to C30 arylene group or a substituted or unsubstituted C3 to C30 heterocyclic group; R1 to R3 and Ra to Rf can be hydrogen, a substituted or unsubstituted C1 to C30 alkyl group, a substituted or unsubstituted C6 
Kim ‘416 exemplifies Compounds A-69 of the subspecies of Chemical Formula 1 ([065]).

    PNG
    media_image7.png
    249
    618
    media_image7.png
    Greyscale

The Compound A-69 of Kim ‘416 does not read on Applicant’s formulas (IIb) or (IIc) of claim 1 because the variable Z of Kim ‘416’s Chemical Formula 1 is represented by N-L4-Rb, and not O or S; however, Kim ‘416 does teach that Z can be O or S (paragraphs [039]-[047] of the priority Korean Application).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound A-69 of Kim ‘416 by substituting the phenyl substituted nitrogen atom (i.e. the part represented by N-L4-Rb of Chemical Formula 1 of Kim ‘416) with O or S, as taught by Kim ‘416.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, O, S, and N-L4-Rb are alternative options at the position Z of the Chemical Formula 1 of Kim ‘416; thus, the substitution would have been one known element for another known element and 4-Rb, O, S, C-L4-RcRd, or Si-L4-ReRf) at the position Z of the Chemical Formula 1. Two of five options read on the limitation of the instant claim 1. The selection of O or S would have been one from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The resultant compound has identical structure as Compound A-69 of Kim ‘416 except that the phenyl-substituted nitrogen atom of the nitrogen-containing 6-membered ring is substituted by O or S.
The modified compound A-69 of Kim ‘416 does not have fused ring connected to the carbazole unit; however, Kim ‘416 does teach that R1 can be a substituted or unsubstituted C3 to C30 heterocyclic group (paragraphs [046] of the priority Korean Application).
Kim ‘2014 discloses a carbazole compound (DPICz1 in Scheme 1) used as the host material of an organic electroluminescence device (Abstract).
Kim ‘2014 teaches that indenocarbazole moiety gives higher hole transporting property and expect to offer better hole stability owing to longer conjugation length as compared to carbazole moiety (page 28758, column 1, last paragraph).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Kim ‘416 by substituting the carbazole unit with indenocarbazole as taught by Kim ‘2014.
The motivation of doing so would have been to provide higher hole transporting property and better hole stability owing to longer conjugation length as compared to carbazole moiety based on the teaching of Kim ‘2014.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The resultant compound has the following structure.

    PNG
    media_image8.png
    343
    719
    media_image8.png
    Greyscale

The Compound of Kim ‘416 as modified by Kim ‘2014 has identical structure as Applicant’s formula (IIb) or (IIc), wherein X2-X10 are each CH; R2 is Formula (XXI) wherein A1 is CR62; A2 is CR63; A3 is CR64; A4 is CR65; B1 is CR66; B2 is CR67; B3 is CR68; and B4 is CR69; Y1 is NR70; R64-R65, R66-R67, and R69 are each H; R68 is a group of formula –(L1)o-(L2)p-(L3)q-(L4)r-R14, wherein o, p, and q are each 0; r is 1; L4 is a divalent C1-C24 heteroaryl group (the carbazole unit of the indenocarbazole) which is substituted by E, wherein E is unsubstituted C6-C60 aryl (phenyl) or C1-C18 alkyl (isopropyl); R14 is unsubstituted C6-C60 aryl (phenyl); R62 and 63 are directly bonded to the moiety represented by formula (XXII), wherein Y2 is CR74R75; R74 and R75 are each C1-C25 alkyl group (methyl); R70 is a direct bond, meeting all the limitations of claims 1, 4, 17, and 19-20.
The Compound of Kim ‘416 as modified by Kim ‘2014, wherein the substituent connecting general formula (XXI) to general formula (IIb) or (IIc) is a direct bond. 
None of claims 1 and 10 requires the substituent connecting general formula (XXI) to general formula (IIb) or (IIc) to be -(M)m-.
m and M do not occur in the Compound of Kim ‘416 as modified by Kim ‘2014, because the substituent connecting general formula (XXI) to general formula (IIb) or (IIc) is a direct bond. None of claims 1 and 10 requires the substituent connecting general formula (XXI) to general formula (IIb) or (IIc) to be -(M)m-. That is, when the substituent connecting general formula (XXI) to general formula (IIb) or (IIc) is a direct bond, m and M are not present. The limitation of claim 10 met in the case that the substituent connecting general formula (XXI) to general formula (IIb) or (IIc) is a direct bond. Therefore, Compound of Kim ‘416 as modified by Kim ‘2014 reads on all the limitations of claim 10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 10, 17, 19, 22-26, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9, and 11-14 of copending Application No. 16/533,839 (reference application, hereafter Application ‘839). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, 4, 10, 17, and 19, Application ‘839 discloses a compound having a general Formula (Ib) (claim 1) and exemplifies Formula (IV-1) as the subspecies of Formula (Ib) (claim 9).

    PNG
    media_image9.png
    333
    744
    media_image9.png
    Greyscale

In the Formula (1b), X is O, S, NR10, or CR11R12; and Ar1 is an unsubstituted or substituted C10-C24 aryl group, or an unsubstituted or substituted C1-C24 heteroaryl group (claim 1).
Application ‘839 does not disclose a specific compound having structure of Formula (IV-1) wherein X is O or S and Ar1 is an unsubstituted naphthyl; however, Application ‘839 does teach that X can be O, S, NR10, or CR11R12 (claim 1); and Ar1
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Formula (IV-1) by substituting X with O or S; and Ar1 with an unsubstituted naphthyl.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, X being O or S and Ar1 being an unsubstituted naphthyl are options to choose at the positions X and Ar1 of Formula (IV-1). The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). There are only four different variables to select at the position X of Formula (IV-1) (i.e. O, S, NR10, or CR11R12). The selection of O or S would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). There are only two exemplified substituents disclosed at Ar1 position (claim 7). The selection of an unsubstituted naphthyl would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.

    PNG
    media_image10.png
    243
    758
    media_image10.png
    Greyscale

The Modified compound of Application ‘839 has identical structure as Applicant’s formula (IIb) or (IIc), wherein X2-X10 are each CH; R2 is Formula (XXI) wherein A1 is CR62; A2 63; A3 is CR64; A4 is CR65; B1 is CR66; B2 is CR67; B3 is CR68; and B4 is CR69; Y1 is NR70; R62-R63 and R66-R69 are each H; R64 and R65 are each -NR17R18 and a C6-C60 aryl group (phenyl); R17 and R18 are each H and a C6-C18 aryl group (naphthyl); R64 and R65 at adjacent carbon atoms, together form at least one C2-C18 heteroaryl ring or ring system (pyrrole); R70 is a direct bond, meeting all the limitations of claims 1, 4, 10, 17, and 19.
Application ‘839 discloses an electronic device comprising a cathode, an anode, and an emitting layer comprising the compound of formula (Ia) or (Ib) (claims 1, 11, and 12).
Application ‘839 does not disclose a specific electronic device comprising the Modified compound of Application ‘839; however, Application ‘839 does teach that the compound of formula (Ia) or (Ib) can comprise the electronic device of Application ‘839 (claims 1, 11, and 12).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified compound of Application ‘839 by incorporating the compound into the emitting layer of the device of Application ‘839, as taught by Application ‘839.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the Modified electronic device comprising an anode, an emitting layer comprising the Modified compound of Application ‘839, and a cathode, wherein the emitting layer is an organic thin film layer.
It is known in the art that the device comprising an anode, a cathode, and a light emitting organic thin film layer disposed in-between the electrodes is equated with an organic electroluminescence device. Furthermore, Application ‘839 teaches the device of claim 11 is an organic electroluminescence device (claim 14).
The modified electronic device of Application ‘839 is equated with an organic electroluminescence device comprising an anode, an emitting layer comprising the Modified compound of Application ‘839, and a cathode, wherein the emitting layer is an organic thin film layer.
The modified electronic device of Application ‘839 does not have a phosphorescent material; however, Application ‘839 does teach the device of Application ‘839 can comprise the emitting layer wherein the emitting layer comprises an ortho-metallated Ir, Os, or Pt phosphorescent complex (claim 13).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified electronic device of Application ‘839 by incorporating an ortho-metallated Ir, Os, or Pt phosphorescent complex into the emitting layer of the device, as taught by Application ‘839.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill 
The modification provides the modified electronic device of Application ‘839 (2) comprising an anode, an emitting layer comprising the Modified compound of Application ‘839 and an ortho-metallated Ir, Os, or Pt phosphorescent complex, and a cathode, wherein the electronic device is an organic electroluminescence device; and the emitting layer is an organic thin film layer, meeting all the limitations of claims 22-24, 26, and 28. 
Application ‘839 does not disclose a specific electronic equipment comprising the Modified electronic device of Application ‘839; however, Application ‘839 does teach that the electronic device of Application ‘839 can be used for an electronic equipment (claim 14).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified electronic device of Application ‘839 by using the device to make an electronic equipment of Application ‘839, as taught by Application ‘839.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an electronic equipment.
The modification provides the Modified electronic equipment of Application ‘839 comprising the Modified electronic device of Application ‘839, meeting all the limitations of claim 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEOKMIN JEON/Examiner, Art Unit 1786